Title: From Benjamin Franklin to Pierre Samuel du Pont de Nemours, 15 June 1772
From: Franklin, Benjamin
To: Du Pont de Nemours, Pierre-Samuel


Dear Sir,
London, June 15, 1772.
I am much obliged to you for introducing me to the Knowledge of Mr. le Marquis d’Ecrammeville, who appears a very amiable Man, with an excellent Understanding.

Abraham Mansword’s Advice to his Countrymen is very good. I hope they will have more of it.
Pray inform me by a Line, whether M. Le Roy has paid for the Ephemerides in my Behalf. If not, I will upon Sight discharge the amount, by paying your Draft upon me. And I request they may be continually sent me as long as you are concern’d in them.
Go on to do good with your inlighten’d Pen, and by instructing them and inciting them to Virtue deserve well of Mankind and of their common Father. With sincere and great Esteem, I am, my Dear Friend, Yours most affectionately,
B Franklin.
